          Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 1 of 24 Page ID #:1



1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiffs
     Robert and Marcella Anderson
7

8
                           UNITED STATES DISTRICT COURT
9
            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11                                           CASE NO. 2:20-cv-02106
12
     ROBERT & MARCELLA
     ANDERSON
13                                           COMPLAINT FOR DAMAGES:
14                      Plaintiffs,            1. Violation of Fair Credit Reporting Act;
                                               2. Violation of California Consumer
15                                                Credit Reporting Agencies Act
           v.
16

17
     Experian Information Solutions, Inc.;
     Equifax Information Services, LLC;
18   TransUnion, LLC; Wells Fargo
19   Bank, N.A.; and CMRE Financial
     Services, Inc.
20

21                      Defendants.
22

23

24

25
     COMES NOW Plaintiffs Robert and Marcella Anderson, an individual, based on
26
     information and belief, to allege as follows:
27
     //
28




                                               1
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 2 of 24 Page ID #:2



1
                                  INTRODUCTION
2
     1. This case arises under the Fair Credit Reporting Act, 15 U.S.C. § 1681s-
3
        2(b), 15 U.S.C. § 1681e(b), 15 U.S.C. § 1681i(a)(2)(A)), 15 U.S.C. §
4
        1681i(a)(4)), 15 U.S.C. §1681i(a)(5)(A)), and the California Consumer
5
        Credit Reporting Agencies Act, California Civil Code §1785.25(a).
6
     2. Plaintiffs seeks redress for the unlawful and deceptive practices committed
7
        by the Defendants in connection with their inaccurate, misleading, or
8
        incomplete reporting of Plaintiffs’ mortgage account with Wells Fargo
9
        Bank, N.A. (hereinafter “Wells Fargo”) and credit account with CMRE
10
        Financial Services, Inc. (hereinafter “CMRE”).
11
     3. Here, Wells Fargo continues to report inaccurate and incomplete
12
        information regarding Plaintiffs’ mortgage account.
13
     4. Wells Fargo’s reporting of the account is wholly incomplete and
14
        misleading. Specifically, Wells Fargo continues to report the account
15
        involved in an active bankruptcy despite Plaintiffs not being in bankruptcy
16
        and the account at issue not subject to any bankruptcy discharge.
17
     5. Such reporting is misleading and adversely impacts Plaintiffs’ credit
18
        worthiness.
19
     6. Defendant CMRE is reporting Plaintiff Robert Anderson’s account as a
20
        collection account that is seriously past-due rather and has a current
21
        outstanding balance rather than reporting as included and discharged in
22
        bankruptcy.
23
     7. Plaintiffs’ credit reports have been disseminated to third parties since the
24
        completion of their Chapter 13 bankruptcy.
25
     8. Plaintiffs’ credit has also been damaged as a result of the inaccurate and
26
        misleading reporting and as a result have been unable to obtain credit as a
27
        result of the low credit scores.
28




                                            2
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 3 of 24 Page ID #:3



1
     9. The United States Congress has found the banking system is dependent
2
        upon fair and accurate credit reporting. Inaccurate credit reports directly
3
        impair the efficiency of the banking system, and unfair credit reporting
4
        methods undermine the public confidence, which is essential to the
5
        continued functioning of the banking system.
6
     10.Creditors know that by deviating from recognized credit reporting
7
        standards consumers will have difficulty raising their credit scores and
8
        improving their credit worthiness.
9
                            JURISDICTION & VENUE
10
     11.Plaintiffs re-allege and incorporate herein by reference the allegations in
11
        each and every paragraph above, fully set forth herein.
12
     12.This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and
13
        15 U.S.C. § 1681
14
     13.This venue is proper pursuant to 28 U.S.C. §1391(b)(1).
15
                           GENERAL ALLEGATIONS
16
     14.Plaintiffs allege that each and every Defendant is familiar with credit
17
        reporting industry standards and subscribes thereto.
18
     15.Plaintiffs allege that each and every Defendant understands that deviation
19
        from credit reporting industry standards can and often does result in denial
20
        of credit, higher interest rates, and prompts those making credit decisions
21
        to draw a more negative inference from the reported data than if the
22
        Defendant reported in accordance with the recognized industry standard.
23
     16.Plaintiffs allege that all actions alleged herein by Defendants were done
24
        knowingly, intentionally, and in reckless disregard for credit reporting
25
        industry standards in an attempt to purposefully undermine Plaintiffs’
26
        attempt to improve their FICO Score.
27

28




                                             3
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 4 of 24 Page ID #:4



1
     17.In the alternative Plaintiffs allege that each and every Defendants action
2
        were the result of reckless policies and procedures that inevitably led to
3
        inaccurate, misleading, or incomplete credit reporting.
4
                     FICO, Inc.
5
     18.FICO is a leading analytics software company with its principal
6
        headquarters located in San Jose California. FICO has over 130 patents
7
        related to their analytics and decision management technology, and
8
        regularly uses mathematical algorithms to predict consumer behavior
9
        including credit risk.
10
     19.The FICO Score has become the standard measure of consumer credit risk
11
        in the United States and is used in ninety percent of lending decisions.
12
     20.A FICO score consists of a three-digit number summarizing a consumer’s
13
        credit risk or likelihood to repay a loan. FICO periodically updates its
14
        scoring models resulting in multiple FICO Score versions.
15
     21.Base FICO Scores range from 300 to 850, while industry-specific FICO
16
        Scores range from 250-900. A higher FICO Score demonstrates lower
17
        credit risk or less likelihood of default.
18
     22.Different lenders use different versions of FICO Scores when evaluating a
19
        consumer’s credit worthiness.
20
     23.There are 28 FICO Scores that are commonly used by lenders.
21
     24.A consumer’s FICO Score is calculated based solely on information in
22
        consumer credit reports maintained at credit reporting agencies (CRAs).
23
     25.The three largest CRAs are Experian Information Solutions, Inc.; Equifax,
24
        Inc. and Transunion, LLC.
25
     26.FICO does not control what information is provided on a consumer’s credit
26
        report. Instead, the scoring models or algorithms are based on the premise
27
        that information provided by the CRAs is accurate and complies with
28
        credit reporting industry standards.

                                             4
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 5 of 24 Page ID #:5



1
     27.There are five key factors that a FICO Score considers: 1) Payment
2
        History, 2) Amount of Debt, 3) Length of Credit History 4) New Credit
3
        and 5) Credit Mix.
4
     28.Each of the five factors is weighted differently by FICO.
5
     29.35% of a consumer’s FICO Score relates to payment history, 30% relates
6
        to the amount of debt, 15% relates to the length of credit history, 10%
7
        relates to new credit, and the last 10% relates to a consumer’s credit mix or
8
        the different types of debts reported.
9
     30.Payment history refers to whether a consumer has paid their bills in the
10
        past, on time, late or missed payments. The more severe, recent, and
11
        frequent the late payment information, the greater the impact on a FICO
12
        Score. Public record items such as bankruptcy, foreclosure, judgments,
13
        and wage garnishments are also considered part of a consumer’s payment
14
        history.
15
     31.In factoring the severity of delinquent payments, a FICO Score considers
16
        how late the payment continues to be, how much is owed, how recently
17
        this occurred, and how many delinquent accounts exist.
18
     32.Once a delinquent account has been remedied the longer the account stays
19
        current the more a consumer’s FICO Score should increase.
20
     33.FICO Scores are entirely dependent upon information provided by data
21
        furnishers (DFs) to CRAs.
22
                     e-OSCAR
23
     34.E-OSCAR is the web-based Metro 2 compliant system developed by
24
        Experian Information Solutions, Inc.; Equifax Information Services, LLC;
25
        TransUnion, LLC and Innovis that enables DFs and CRAs to create and
26
        respond to consumer credit disputes.
27
     35.When a consumer sends a dispute letter to a CRA, the CRA then sends an
28
        automated credit dispute verification (ACDV) via e-Oscar to the DF.

                                            5
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 6 of 24 Page ID #:6



1
     36.The ACDV contains within it Metro 2 codes next to certain data fields
2
        associated with a credit file e.g. “Account Type” “07” (07 in Metro 2 refers
3
        to a Charge Account).
4
                     Metro 2
5
     37.The Consumer Data Industry Association is an international trade
6
        association representing the consumer credit, mortgage reporting,
7
        employment and tenant screening and collection service industries.
8
     38.The credit reporting industry has adopted a standard electronic data
9
        reporting format called the Metro 2 format. The Metro 2 format was
10
        developed by the CDIA in an effort to universally report debts in a particular
11
        manner that is understood to be the most accurate way in which to report a
12
        debt. Specifically, Metro 2 format was designed to allow reporting of the
13
        most accurate and complete information on consumer’s credit history.
14
     39.The CDIA’s Metro 2 format is the credit reporting industry standard for
15
        accurate credit reporting.
16
     40.The credit reporting industry at large depends upon Metro 2 and the CDIA’s
17
        recommendations for reporting debt accurately.
18
     41.The CDIA is the expert on accurate credit reporting. In support of her
19
        allegations Plaintiff avers the following:
20
           a. The CDIA offers a FCRA certificate program for all CRAs.
21
           b. The CDIA offers a FCRA awareness program for all CRAs.
22
           c. The CDIA offers a FCRA Certificate program for DFs.
23
           d. The CDIA offers a FCRA awareness program for DFs.
24
           e. The CDIA offers a Metro 2 Learning system to provide detailed
25
              instructions on the use of Metro 2 format to ensure understanding of
26
              the reporting guidelines for each field of the Metro 2 Format as well
27
              as the relationship between multiple fields.
28




                                            6
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 7 of 24 Page ID #:7



1
           f. The CDIA hosts workshops developed and authorized by Equifax,
2
              Experian, Innovis, and Transunion.
3
           g. The CDIA developed a credit reporting resource guide for accurately
4
              reporting credit.
5
     42.The CDIA’s Metro 2 is accepted by all CRAs.
6
     43.The credit reporting accepted industry standards for reporting Metro 2
7
        accurately are found in the CDIA’s credit reporting resource guide (CRRG).
8
     44.The CRRG outlines the industry standards for most accurately reporting
9
        debts using Metro 2.
10
     45.The three main credit bureaus helped draft the CRRG.
11
     46.The CRRG is not readily available to the public. It can be purchased online
12
        for $229.45.
13
     47.Even if a buyer is ready willing and able to pay for the CRRG, the CDIA
14
        will NOT grant access to the guide unless the buyer represents an
15
        organization included in the Metro 2 Access Policy.
16
     48.When FICO calculates credit scores the algorithms use Metro 2 information
17
        based on industry standards established by the CDIA.
18
     49.The algorithms used by FICO in determining a consumer’s credit score are
19
        premised on the Metro 2 data received comporting with the CDIA’s
20
        recommendations for accurate credit reporting.
21
     50.If the Metro 2 data received by FICO deviates from industry standards an
22
        inaccurate or incorrect FICO Score results. If the resulting FICO Score is
23
        lower a consumer will be considered a higher credit risk resulting in less
24
        favorable lending terms.
25
     51.All three major CRAs are members of the CDIA
26
     52.The CDIA is on record that they know, understand, and accept mortgages
27
        are generally non-dischargeable under 11 U.S.C. §1328(c)(1) and 11 U.S.C.
28
        § 1322(b)(5).

                                          7
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 8 of 24 Page ID #:8



1
               Consumer Information Indicator
2
     53.When a consumer files for bankruptcy protection certain credit reporting
3
        industry standards exist.
4
     54.Certain Metro 2 data is regularly expected and calculated by FICO when
5
        determining a consumer’s credit worthiness.
6
     55.The Consumer Information Indicator (CII) is a critical field in the Metro 2
7
        Format that indicates a special condition that applies to a specific consumer.
8
     56.Under Metro 2 the CII must be reported only on the consumer to whom the
9
        information applies.
10
     57.It is the credit reporting industry standard to report a very specific CII upon
11
        the filing of a consumer bankruptcy.
12
     58.In the consumer bankruptcy context CII Metro 2 Code “A” denotes that a
13
        petition for Chapter 7 has been filed, is active, but no discharge has been
14
        entered.
15
     59.CII Metro 2 Code “D” indicates that a Chapter 13 petition has been filed, is
16
        active, but no discharge entered. This is usually translated on a consumer
17
        credit report as “Wage Earner Plan” or “WEP” in the “Account Status”
18
        portion of a trade line. Such reporting alerts any potential lender that the
19
        account is no longer in a collectable status but is being handled by a Chapter
20
        13 trustee.
21
     60.The CII Metro 2 Code “Z” indicates that a bankruptcy petition has been filed
22
        but the chapter is undesignated/unknown.
23
     61.The CII Metro 2 Code “E” denotes that a Chapter 7 bankruptcy has been
24
        discharged.
25
     62.The CII Metro 2 Code “H” denotes that a Chapter 13 bankruptcy has been
26
        discharged.
27

28




                                            8
       Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 9 of 24 Page ID #:9



1
      63.The CII Metro 2 Code “Q” is used when a bankruptcy plan is complete and
2
         will remove prior bankruptcy codes on the account; the CII Q is used on
3
         liabilities that are not discharged in bankruptcy (such as a mortgage).
4
      64.The CII field is a critical field for consumers and directly relates to and
5
         impacts a consumer’s credit worthiness.
6
      65.Failure to update the CII to a “Q” on a secured non-discharged debt results
7
         in it appearing that a consumer, like Plaintiffs, included an account in a
8
         bankruptcy proceeding despite not having done so.
9
      66.It also may result (as is the case here) where it appears an account continues
10
         to be in an active bankruptcy when in fact no bankruptcy case is pending.
11
      67.It also results in the account being calculated as a major derogatory or
12
         adverse account despite the fact it was not included or discharged.
13
      68.The result lowers a consumer’s credit score and makes a consumer appear
14
         much less credit worthy.
15
                Plaintiffs’ Dispute
16
     69. On Plaintiff Robert Anderson ordered a credit report from Experian,
17
         Equifax, and TransUnion on November 5, 2019 and Plaintiff Marcella
18
         Anderson ordered a credit report on October 28, 2019 to ensure proper
19
         reporting by their creditors after their Chapter 13 bankruptcy was
20
         completed.
21
     70. Plaintiffs noticed various delinquent and adverse trade lines on their credit
22
         reports where Wells Fargo was not reporting complete information
23
         regarding a mortgage account, such as Wells Fargo reporting that the
24
         account was discharged in bankruptcy.
25
     71. Plaintiff Robert Anderson also notice that CMRE was reporting that his
26
         account was past-due and in collections rather than included and
27
         discharged in bankruptcy. CMRE was also reporting a separate tradeline
28




                                             9
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 10 of 24 Page ID #:10



1
         still in the name of the original creditor instead of listing CMRE as the
2
         collection agency.
3
     72. In response, Plaintiffs disputed the Wells Fargo and CMRE tradelines with
4
         Experian, TransUnion, and Equifax. Plaintiff Robert Anderson sent his
5
         dispute on December 17, 2019 and Plaintiff Marcella Anderson sent her
6
         dispute on November 27, 2019.
7
     73. Plaintiffs’ dispute letters specifically put Defendant Wells Fargo on notice
8
         that the account should not be listed as discharged, included in bankruptcy,
9
         and making payments under a wage earner plan as the account was not
10
         included, discharged, or subject to a bankruptcy.
11
     74. CMRE was also put on notice that the account should not be listed as a
12
         collection account or past-due because it was included and discharged in
13
         bankruptcy.
14
     75. Plaintiffs are informed and believe that each CRA received Plaintiffs’
15
          dispute letter and in response sent Plaintiffs’ dispute to Wells Fargo and
16
          CMRE via an ACDV through e-OSCAR.
17
     76. On February 4, 2020 after the statutory time period had elapsed for
18
          Plaintiffs to receive a reinvestigation report from the credit Bureaus,
19
          Plaintiffs ordered a second credit report from Experian and Equifax for the
20
          sole purpose to ensure Plaintiffs’ accounts with Wells Fargo and CMRE
21
          had in fact been updated.
22
                Inaccuracy – Wells Fargo
23
     77. Plaintiffs were frustrated to see that Defendant Wells Fargo did not
24
         properly update the account.
25
     78. Wells Fargo was still reporting the account as included and/or discharged
26
         in bankruptcy despite the account not being included or discharged in
27
         Plaintiffs’ Chapter 13 bankruptcy.
28




                                              10
           Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 11 of 24 Page ID #:11



1
          79. Wells Fargo’s reporting is inaccurate because Plaintiffs did not include or
2
              seek to discharge their mortgage with Wells Fargo in their bankruptcy
3
              filing.
4
          80. Wells Fargo’s reporting is entirely incomplete, misleading and technically
5
              inaccurate.
6
          81. The reporting is incomplete because the report lacks any updates on the
7
              account, including reflecting that the account was not discharged and is not
8
              still subject to any type of bankruptcy proceeding.
9
          82. Wells Fargo should have updated the CII to report a “Q” as instructed by
10
              the CRRG after Plaintiffs completed their chapter 13 plan or at least
11
              removed the bankruptcy notations.
12
          83. As it stands it appears that Wells Fargo continues to report the CII “D”
13
              making it appear that Plaintiffs continue to be in an active bankruptcy and
14
              that the account may or may not be subject to Plaintiffs’ discharge given
15
              that such a discharge has been received.
16
          84. To be clear, it is impossible for accuracy purposes for Wells Fargo to
17
              accurately report a CII “D” post-discharge and after the completion of a
18
              Chapter 13 Plan as the CII “D” should only be reported during an active
19
              bankruptcy.
20
          85. Plaintiffs are no longer in bankruptcy and the account at issue was: 1) not
21
              discharged per the CRRG and the bankruptcy code, and 2) not currently in
22
              bankruptcy. As a result, Wells Fargo should know that the CII “D” cannot
23
              possibly be accurate.
24
          86. Plaintiffs believe that Wells Fargo received a copy of Plaintiffs’ dispute
25
              and confirmed that the account was included and/or discharged in
26
              bankruptcy.
27
     //
28




                                                 11
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 12 of 24 Page ID #:12



1
                Willfulness
2
     87. This was not a negligent act by Defendant Wells Fargo but instead an
3
         intentional act to purposefully undermine Plaintiffs’ ability to effectively
4
         restore their credit.
5
     88. Wells Fargo’s reporting makes Plaintiffs appear less credit worthy because
6
         the lack of any update on the account makes it appear that Plaintiffs sought
7
         to discharge and include their mortgage in their Chapter 13 bankruptcy
8
         proceeding and that Plaintiffs remains in an active Chapter 13.
9
     89. Wells Fargo knows that its reporting must be accurate and complete.
10
     90. Wells Fargo, with knowledge of Plaintiffs’ dispute, chose NOT to update
11
         Plaintiffs’ credit report and instead still reported that the account was
12
         subject to a Chapter 13 bankruptcy and otherwise may or may not be
13
         discharged.
14
     91. Such a scheme directly undermines the integrity of the credit reporting
15
         system at large.
16
         Inaccuracy – CMRE
17
     92. Plaintiff was frustrated to see that Defendant CMRE did not properly
18
         update the accounts but instead continued to report Plaintiff’s account as a
19
         collection account that was seriously past-due rather than discharged in
20
         bankruptcy.
21
     93. CMRE did not update Plaintiff’s credit report to indicate that the account
22
         was included and discharged in bankruptcy and instead continued to report
23
         on Plaintiff’s credit report as if no bankruptcy was filed.
24
     94. CMRE confirmed its reporting of the account was correct in January 202,
25
         nearly six months after entry of Plaintiff’s chapter 13 discharge.
26
     95. Therefore, it appears that CMRE can still collect against Plaintiff and that
27
         the CMRE account was not included and discharged in bankruptcy.
28




                                             12
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 13 of 24 Page ID #:13



1
     96. CMRE has failed to report anything whatsoever that would alert creditors
2
         that CMRE can no longer collect against Plaintiff on that debt.
3
                Willfulness
4
     97. This was not a negligent act by Defendant CMRE but instead an
5
         intentional act to purposefully undermine Plaintiff’s ability to effectively
6
         restore Plaintiff’s credit through bankruptcy.
7
     98. CMRE is not following industry standards and is not listing the correct
8
         consumer information indicator (CII) as the CII should have been updated
9
         to H as Plaintiff’s bankruptcy has been discharged.
10
     99. By indicating that the account status as unpaid without noting the chapter
11
         13 bankruptcy discharge it appears that Plaintiff has failed to address this
12
         outstanding debt thus making Plaintiff less credit worthy.
13
     100. CMRE’s reporting makes Plaintiff appear less credit worthy because, if the
14
         CII H were reported, the charge off and collection notations would be
15
         replaced with a status notation of included and discharged in bankruptcy.
16
     101. Such a notation alerts lenders that Plaintiff’s debts with CMRE have been
17
         included and discharged in bankruptcy.
18
     102. Once CMRE received Plaintiff’s dispute rather than acknowledge the
19
         bankruptcy filing and subsequent discharge CMRE noted the account as a
20
         collection account with absolutely no indication whatsoever that Plaintiff
21
         had successfully discharged the debt.
22
     103. Rather than mark the account as included and discharged in bankruptcy
23
         CMRE continues to report the account delinquent i.e. unpaid with the hope
24
         that Plaintiff will pay the account at some point in the future.
25
     104. Plaintiff believes the post-discharge transmission of the inaccurate and
26
         misleading information was done by CMRE in order to have him remit
27
         payment on the account in order to have the negative information removed
28
         from his credit report.

                                             13
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 14 of 24 Page ID #:14



1
     105. Such a scheme directly undermines the integrity of not only the bankruptcy
2
          court but also the integrity of the credit reporting system at large.
3
                Damages
4
     106. As a result of the incorrect reporting, Plaintiffs have suffered economic loss,
5
          diminished credit, and emotional harm.
6
     107. Wells Fargo and CMRE’s inaccurate reporting has been transmitted to third
7
          parties since Plaintiffs completed their Chapter 13 case and negatively
8
          impacted Plaintiffs’ ability to obtain credit.
9
     108. Plaintiffs individually were unable to qualify for a vehicle lease as a result of
10
          the inaccurate tradelines appearing on their respective credit reports.
11
     109. The actions of Experian, Equifax, TransUnion, CMRE, and Wells Fargo as
12
          alleged herein are acts in violation of the Fair Credit Reporting Act, 15
13
          U.S.C. § 1681s-2(b).
14

15
                            FIRST CAUSE OF ACTION
16           (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681e(b))
               Against Defendants Experian, TransUnion, and Equifax)
17

18        Experian Information Solutions, Inc., TransUnion, LLC and Equifax
19
          Information Services, LLC – Failure to Assure Credit Reporting
          Accuracy.
20
     110. Plaintiffs reallege and incorporate herein the allegation in each and every
21
          paragraph above as though fully set forth herein.
22
     111. Experian, TransUnion, and Equifax violated 15 U.S.C. § 1681e(b) by failing
23
          to establish and/or to follow reasonable procedures to assure maximum
24
          possible accuracy in the preparation of Plaintiffs’ credit reports and credit
25
          files it published and maintained concerning Plaintiffs.
26
     112. Had Experian, TransUnion, and Equifax maintained reasonable procedures
27
          to assure maximum accuracy Experian, TransUnion, and Equifax would
28




                                              14
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 15 of 24 Page ID #:15



1
         never have allowed Defendants Wells Fargo and CMRE to report the
2
         accounts as described herein.
3
     113. Wells Fargo appears to be reporting a “CII” that refers to an active
4
         bankruptcy.
5
     114. CMRE’s reporting makes no reference to a bankruptcy filing or discharge.
6
     115. Experian, TransUnion, and Equifax all are reporting that Plaintiffs have
7
         completed their bankruptcy and therefore should know that Wells Fargo and
8
         CMRE’s reporting cannot possibly be accurate.
9
     116. Even assuming the CRAs are not sophisticated enough to address this
10
         obvious contradiction, Plaintiffs disputed the account and the CRAs still did
11
         not fix the issue.
12
     117. Plaintiffs informed Experian, TransUnion, and Equifax that the information
13
         reported by Wells Fargo was not correct.
14
     118. Instead, the account remains unchanged.
15
     119. As a result of Experian, TransUnion, and Equifax’s violation of 15 U.S.C. §
16
         1681e(b), Plaintiffs suffered actual damages, including but not limited to:
17
         diminished credit, damage to reputation, embarrassment, humiliation, and
18
         other mental and emotional distress.
19
                Willfulness
20
     120. The violations described herein by Experian, TransUnion, and Equifax were
21
         willful, specifically the Credit Bureaus have intentionally and purposefully
22
         set up a system where inaccuracies are not only probable but inevitable.
23
     121. In 2012 the FTC reported that 1 in 5 consumer credit reports contains a
24
         material error.
25
     122. Such a finding should shock the conscience.
26
     123. When those errors are disputed Equifax, TransUnion, and Experian
27
         intentionally send consumer disputes to employees who do not live within
28
         the continental United States.

                                             15
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 16 of 24 Page ID #:16



1
     124. This is intentionally done to hide and or subvert a consumer’s ability to
2
         confront individual directly responsible for approving accurate reporting.
3
     125. Such a policy also inevitably leads to disputes going unresolved as these
4
         employees for Defendants Experian, TransUnion, and Equifax receive little
5
         to no training concerning how to accurately report consumer debt.
6
     126. Instead these employees are simply instructed to parrot whatever
7
         information a data furnisher provides regardless of whether or not that
8
         information is accurate. See Saez v. Trans Union, LLC, 621 F.Supp. 2d
9
         1074, 1083, 1088 (D.Or. 2007); Grigoryan v. Experian Info. Sols., Inc., 84
10
         F. Supp. 3d 1044, 1091 (C.D. Cal. 2014); Haykuhi Avetisyan v. Experian
11
         Info Sols., No. CV 14-05276-AB (ASX)
12
     127. Experian, TransUnion, and Equifax employees are regularly expected to
13
         review and approve over 90 disputes per day rendering less than five
14
         minutes to review, investigate, and respond to each dispute received.
15
     128. Experian, TransUnion, and Equifax have intentionally setup this system in
16
         order to undermine, hide, and otherwise frustrate consumers’ ability to
17
         properly dispute and correct credit reports.
18
     129. Experian, TransUnion, and Equifax also allowed Wells Fargo and CMRE to
19
         report the accounts with inaccurate information despite specifically being
20
         told in the dispute letter why the information Wells Fargo and CMRE was
21
         reporting was incorrect.
22
     130. Experian, TransUnion, and Equifax are both members of the consumer data
23
         industry association
24
     131. The consumer data industry association has specifically briefed and AGREED
25
         with Plaintiff that the reporting of Wells Fargo in the present matter is
26
         inaccurate. See Brief for the Consumer Data Industry Association as
27
         Amicus Curia in Support of Defendants-Appellees in Alan R. Riekki v.
28




                                             16
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 17 of 24 Page ID #:17



1
         Bayview Financial Loan Servicing, et al., Case No 16-16438 in The United
2
         States Court of Appeals for the Ninth Circuit.
3
     132. Despite the CRAs having actual knowledge of Plaintiffs’ bankruptcy, Wells
4
         Fargo’s reporting the account included in an ongoing bankruptcy, and the
5
         bankruptcy actually being closed, Experian and Equifax continue to allow
6
         Wells Fargo to report the account included and discharged in bankruptcy.
7
     133. Not only are Experian and Equifax allowing Wells Fargo to report in a manner
8
         that they know is factually impossible (an account cannot be included in an
9
         on-going bankruptcy if the bankruptcy has been closed) but in a manner the
10
         CDIA has specifically briefed as inaccurate.
11
     134. As a result, Experian, TransUnion, and Equifax are allowing Wells Fargo and
12
         CMRE to report in a manner they know is factually and legally inaccurate.
13
     135. Consequently, Defendants Experian, TransUnion, and Equifax are liable for
14
         punitive damages in an amount to be determines by the Court pursuant to 15
15
         U.S.C. § 1681n.
16
     136. In the alternative, Experian, TransUnion, and Equifax were at least
17
         negligent, which entitle Plaintiffs to recovery under 15 U.S.C. § 1681o.
18
     137. Plaintiffs are entitled to recover actual damages, statutory damages, costs
19
         and attorney’s fees from Experian, TransUnion, and Equifax in an amount to
20
         be determined by the Court pursuant to 15 U.S.C. § 1681n and § 1681o.
21

22                         SECOND CAUSE OF ACTION
23          (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681s-2(b))
                                Against All Defendants)
24
         Wells Fargo and CMRE – Failure to Reinvestigate.
25
     138.       Plaintiffs reallege and incorporate herein the allegation in each and
26
         every paragraph above as though fully set forth herein.
27
     139.       15 USC 1681s-2(b) and 15 USC 1681i-(a)1 prohibits furnishers from
28
         providing any information relating to a consumer to any consumer reporting

                                             17
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 18 of 24 Page ID #:18



1
         agency if the person knows or has reasonable cause to believe that the
2
         information is inaccurate or misleading and requires a furnisher to update
3
         and or correct inaccurate information after being notified by a consumer
4
         reporting agency of a dispute by a consumer.
5
     140. Defendants CMRE and Wells Fargo violated section 1681s-2(b) by failing to
6
         conduct a reasonable investigation and re-reporting misleading and
7
         inaccurate account information.
8
     141. The CRAs provided notice to DMI and Wells Fargo that Plaintiffs were
9
         disputing the inaccurate and misleading information, but CMRE and Wells
10
         Fargo failed to conduct a reasonable investigation of the information as
11
         required by the FCRA.
12
     142. Based on Plaintiffs’ dispute, CMRE and Wells Fargo should have known
13
         that its reporting was incomplete as Plaintiffs’ dispute letters highlighted the
14
         problems with the tradeline.
15
     143. The most basic investigation would simply involve reading Plaintiffs’
16
         dispute letters.
17
     144. Plaintiffs allege CMRE and Wells Fargo did not review well established
18
         industry standards for credit reporting.
19
     145. If CMRE and Wells Fargo had reviewed such standards, DMI and Wells
20
         Fargo would have seen its reporting was not in compliance and in
21
         accordance with the CRRG and consequently inaccurate and or incomplete.
22
     146. Moreover, had Wells Fargo done any investigation whatsoever it would have
23
         uncovered that its reporting showed an active and discharged bankruptcy
24
         when in fact Plaintiffs were not actually in bankruptcy at all.
25
     147. Had CMRE done any type of reasonable investigation it would have realized
26
         that the account was included and discharged and therefore could not be
27
         subject to active collections and seriously past-due.
28
     148. The lack of investigation is unreasonable.

                                             18
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 19 of 24 Page ID #:19



1
     149. Plaintiffs further allege that Wells Fargo and CMRE has not properly trained
2
         those directly investigating disputes on Metro 2 generally or credit reporting
3
         industry standards and as such have developed reckless policies and
4
         procedures.
5
         Experian, TransUnion, and Equifax – Failure to Reinvestigate
6
         Disputed Information.
7
     150. Plaintiffs re-allege and incorporate herein the allegations in each and
8
         every paragraph above as though fully set forth herein.
9
     151. After Plaintiffs disputed the account mentioned above, Experian,
10
         TransUnion, and Equifax were required to conduct a reasonable
11
         investigation and to delete any information that was not accurate under
12
         15 USC 1681i-(a)1.
13
     152. Experian, TransUnion, and Equifax failed to conduct a reasonable
14
         investigation and failed to correct the misleading and or inaccurate
15
         statements on the account within the statutory time frame or at all.
16
     153. Experian, TransUnion, and Equifax could not have possibly done any
17
         type of reasonable investigation into this matter as Plaintiffs explicitly
18
         explained that the Wells Fargo account was not included or discharged in
19
         their bankruptcy. Further, Plaintiffs explained the CMRE account was
20
         included and discharged and therefore could not be in collections or past-
21
         due.
22
     154. Plaintiffs allege that Experian, TransUnion, and Equifax have its own
23
         independent duty to conduct a reasonable investigation 15 USC 1681i-
24
         (a)1.
25
     155. Experian, TransUnion, and Equifax are not passive entities bound to
26
         report whatever information a DF provides.
27

28




                                             19
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 20 of 24 Page ID #:20



1
     156. Given the aforementioned, Plaintiffs allege that Experian, TransUnion,
2
         and Equifax can and do suppress inaccurate information from being
3
         reported when DFs provide inaccurate information.
4
     157. Experian, TransUnion, and Equifax can and do instruct DFs on how to
5
         properly report certain accounts from time to time upon request from the
6
         DF.
7
     158. Experian, TransUnion, and Equifax failed to conduct a reasonable
8
         investigation because any basic investigation would have included a
9
         review of Plaintiffs’ dispute letters.
10
     159. Experian, TransUnion, and Equifax therefore did not do the most basic
11
         investigation regarding credit reporting industry standards otherwise the
12
         aforementioned would have been uncovered.
13
     160. Experian, TransUnion, and Equifax intentionally, willfully or with
14
         reckless disregard for Plaintiffs’ accuracy did no investigation
15
         whatsoever given that Experian, TransUnion, and Equifax’s general
16
         policy is to simply parrot whatever information a data furnisher sends.
17
     161. Such policies and procedures inherently lead to inaccurate information
18
         being reported and therefore such an investigation is wholly
19
         unreasonably and reckless i.e. willful.
20

21                          THIRD CAUSE OF ACTION
22          (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(4))
                       Against Defendants Experian and Equifax)
23

24       Experian, TransUnion, and Equifax – Failure to Review and Consider
25
         All Relevant Information.

26
     162. Plaintiffs reallege and incorporate herein the allegation in each and every
27
          paragraph above as though fully set forth herein.
28




                                             20
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 21 of 24 Page ID #:21



1
     163. Experian, TransUnion, and Equifax violated 15 U.S.C. § 1681i(a)(4) by
2
          failing to review and consider all relevant information submitted by
3
          Plaintiffs.
4
     164. As a result of Experian, TransUnion, and Equifax’s violation of 15 U.S.C. §
5
          1681i(a)(4), Plaintiffs suffered actual damages, including but not limited to,
6
          damage to reputation, embarrassment, humiliation, and other mental and
7
          emotional distress.
8
     165. The violations by Experian, TransUnion, and Equifax were willful,
9
          rendering each of the Defendants individually liable for punitive damages in
10
          an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
11
     166. In the alternative Experian, TransUnion, and Equifax were negligent, which
12
          entitle Plaintiffs to recovery under 15 U.S.C. § 1681o.
13
     167. Plaintiffs is entitled to recover actual damages, statutory damages, costs and
14
          attorney’s fees from Equifax, TransUnion, and Experian in an amount to be
15
          determined by the Court pursuant to 15 U.S.C. § 1681n and § 1681o.
16

17
                           FOURTH CAUSE OF ACTION
18        (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(5)(A))
               Against Defendants Experian, TransUnion, and Equifax)
19

20       Experian, TransUnion, and Equifax– Failure to Delete Disputed and
21
         Inaccurate Information.

22
     168. Plaintiffs re-allege and incorporate herein the allegation in each and every
23
          paragraph above as though fully set forth herein.
24
     169. Experian, TransUnion, and Equifax violated 15 U.S.C. § 1681i(a)(5)(A) by
25
          failing to promptly delete the disputed inaccurate items of information from
26
          Plaintiffs’ credit file or modify the item of information upon a lawful
27
          reinvestigation.
28




                                             21
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 22 of 24 Page ID #:22



1
     170. As a result of Experian, TransUnion, and Equifax’s violation of 15 U.S.C. §
2
          1681i(a)(5)(A), Plaintiffs suffered actual damages, including but not limited
3
          to, damage to reputation, embarrassment, humiliation, and other mental and
4
          emotional distress.
5
     171. The violations by Experian, TransUnion, and Equifax were willful,
6
          rendering each of the Defendants individually liable for punitive damages in
7
          an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
8
     172. In the alternative, Experian, TransUnion, and Equifax were negligent, which
9
          entitle Plaintiffs to recovery under 15 U.S.C. § 1681o.
10
     173. Plaintiffs are entitled to recover actual damages, statutory damages, costs
11
          and attorney’s fees from Experian, TransUnion, and Equifax in an amount to
12
          be determined by the Court pursuant to 15 U.S.C. § 1681n and § 1681o.
13

14
                                FIFTH CAUSE OF ACTION
15          (Violation of California Consumer Credit Reporting Agencies Act
     California Civil Code § 1785.25(a) Against Defendants Wells Fargo and CMRE)
16

17       Wells Fargo and CMRE – Reporting Inaccurate Information to CRAs.
18
     174. Plaintiff realleges and incorporates herein the allegation in each and every
19
         paragraph above as though fully set forth herein.
20
     175. In the regular course of its business operations, Wells Fargo and CMRE
21
         routinely furnish information to credit reporting agencies pertaining to
22
         transactions between Defendants and Defendant’s consumers, so as to
23
         provide information to a consumer’s credit worthiness, credit standing and
24
         credit capacity.
25
     176. Wells Fargo and CMRE intentionally and knowingly reported misleading
26
         and inaccurate account information to the CRAs that did not follow with
27
         well-established industry standards.
28




                                             22
      Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 23 of 24 Page ID #:23



1
     177. Plaintiff alleges that Wells Fargo and CMRE re-reported the information
2
          contained herein in violation of California Civil Code § 1785.25(a).
3
     178. Plaintiffs also allege that Wells Fargo and CMRE all had reason to know
4
          that the information reported on Plaintiffs’ account were misleading,
5
          inaccurate, and incomplete.
6
     179. Plaintiffs allege that Wells Fargo and CMRE all had reason to know that
7
          by not complying with well-established industry standards lenders will
8
          draw a more negative inference with respect to Plaintiff’s credit
9
          worthiness.
10
     180. Plaintiffs allege that the dispute letters from all three credit reporting
11
          agencies, the consumer data industry resource guide, and results of its
12
          investigation should have provided notice to Wells Fargo and CMRE of its
13
          misleading and inaccurate reporting.
14
     181. Wells Fargo and CMRE failed to notify Experian, TransUnion, and
15
          Equifax that the information Defendants Wells Fargo and CMRE re-
16
          reported was inaccurate before the end of 30 business days, in violation of
17
          California Civil Code § 1785.25(a).
18
     182. Wells Fargo and CMRE’s communications of false information, and
19
          repeated failures to investigate, and correct their inaccurate information
20
          and erroneous reporting were done knowingly, intentionally, and in
21
          reckless disregard for their duties and Plaintiffs’ rights.
22
     183. As a direct and proximate result of Wells Fargo and CMRE’s willful and
23
          untrue communications, Plaintiffs have suffered actual damages including
24
          but not limited to reviewing credit reports from all three consumer
25
          reporting agencies, time reviewing reports with counsel, sending demand
26
          letters, diminished credit score, denial of credit, and such further expenses
27
          in an amount to be determined at trial.
28
          Wherefore, Plaintiffs prays for judgment as hereinafter set forth.

                                               23
       Case 2:20-cv-02106 Document 1 Filed 03/04/20 Page 24 of 24 Page ID #:24



1
                                 PRAYER FOR RELIEF
2
          WHEREFORE, Plaintiffs prays for judgment as follows:
3
              1. For preliminary and permanent injunctive relief to stop Defendants
4
                 from engaging in the conduct described above;
5
              2. Award statutory and actual damages pursuant to 15 U.S.C. § 1681n
6
                 and California Civil Code § 1785.31;
7
              3. Award punitive damages in order to deter further unlawful conduct
8
                 pursuant to 15 U.S.C. § 1681n; and California Civil Code § 1785.31
9
              4. Award attorney’s fees and costs of suit incurred herein pursuant to
10
                 15 U.S.C. § 1681n & o; California Civil Code § 1785.31;
11
              5. For determination by the Court that Creditor’s policies and practices
12
                 are unlawful and in willful violation of 15 U.S.C. § 1681n, et seq.;
13
                 and
14
              6. For determination by the Court that Creditor’s policies and practices
15
                 are unlawful and in negligent violation of 15 U.S.C. § 1681o.
16

17
                 Gale, Angelo, Johnson, & Pruett, P.C.
18
     Dated:      March 4, 2020                    /s/ Joe Angelo
19                                                Joe Angelo
                                                  Elliot Gale
20
                                                  Attorneys for Plaintiffs
21

22                          DEMAND FOR JURY TRIAL
23
          Plaintiffs hereby demand trial of this matter by jury.
24

25                                         Gale, Angelo, Johnson, & Pruett, P.C.
26
     Dated: March 4, 2020                         /s/ Joe Angelo
27                                                Joe Angelo
                                                  Elliot Gale
28
                                                  Attorneys for Plaintiffs

                                             24
